Citation Nr: 0617741	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to the lumbar spine 
disability.

5.  Entitlement to service connection for a dorsal spine 
disability, claimed as secondary to the lumbar spine 
disability.

6.  Entitlement to service connection for residuals of a 
right wrist fracture, claimed as secondary to the lumbar 
spine disability and right knee disability.

7.  Entitlement to service connection for a chronic sinus 
disorder.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional office (RO) in Cleveland, Ohio.  The RO 
in Louisville, Kentucky currently has original jurisdiction 
over the veteran's claims folder.

Procedural history

The Cleveland RO promulgated two rating decisions in February 
1997, both of which denied the service connection claims 
currently on appeal.  The veteran submitted a timely notice 
of disagreement (NOD) to these denials in March 1997.  A 
statement of the case (SOC) was subsequently promulgated in 
May 1997, and the veteran perfected his appeal by filing a 
timely VA Form 9 (Appeal to the Board) in June 1997.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in November 1997, and at a 
videoconference hearing before a Veterans Law Judge (VLJ) in 
February 2003.  The transcripts from both hearings are of 
record.  
The Board notes that the VLJ who conducted the February 2003 
hearing is no longer employed at the Board.  Accordingly, 
correspondence was sent to the veteran in March 2006 
inquiring whether he wanted a new Board hearing.  He 
responded later that month that he did not want any 
additional hearing.

In March 1999, March 2000, and July 2003, the Board remanded 
the current appellate issues for additional evidentiary 
development.  The case has now been returned to the Board for 
further appellate consideration.  

For the reasons addressed in the REMAND portion of the 
decision below, the Board must once again remand the 
veteran's bilateral knee, cervical spine, dorsal spine, right 
wrist, and sinus disorder claims.  Accordingly, these claims 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

In addition to the service connection claims listed above, 
the veteran also perfected appeals on the issues of 
entitlement to a compensable rating for residuals of a scar, 
status-post excision of pilonidal cyst; as well as 
entitlement to service connection for a stomach disorder, and 
bilateral feet disabilities, to include infections of the 
toes.  In March 1999, the Board denied a compensable rating 
for the service-connected scar.  The Board denied service 
connection for a stomach disorder in March 2000.  Nothing in 
the record indicates the veteran appealed either of these 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).
The Board's decisions are therefore final.  See 38 C.F.R. 
§ 20.1100 (2005).

Service connection was established for xerosis and 
hyperkeratosis of both feet by a July 2005 rating decision, 
evaluated as 10 percent disabling effective October 11, 1996.  
This claim has been resolved and no longer on appeal before 
the Board. 
To the Board's knowledge, the veteran did not submit a NOD as 
to either the initial rating and/or effective date assigned 
for this disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  Those issues are thus 
not now before the Board.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's pre-existing lumbar spine disability was aggravated 
during or due to his period of active duty.


CONCLUSION OF LAW

Service connection is warranted for the veteran's lumbar 
spine disability based on aggravation of a pre-existing 
disability.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for multiple 
disabilities.  In his statements and hearing testimony, the 
veteran has acknowledged that he had injured his low back 
prior to service.  However, he has contended that his in-
service experiences had aggravated that injury.  In that 
regard, the veteran testified that he had sustained 
additional back disability in service while lifting an 
artillery shell.  Therefore, he maintained that service 
connection was warranted, either as being directly due to 
service or on the basis of aggravation of a pre-existing 
disability.  Moreover, he has contended, in essence, that the 
disabilities of his right wrist, cervical and dorsal spines, 
and knees were the result of his low back disability, and 
that service connection is warranted for those disabilities 
on a secondary basis. 

For reasons expressed elsewhere in this decision, the 
secondary service connection claims, as well as the claim of 
entitlement to service connection for a chronic sinus 
disorder, are all being remanded for additional development. 

1.  Entitlement to service connection for a lumbar spine 
disability.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
original decision on a claim for VA benefits.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, 
because the VCAA was enacted in November 2000, after the 
initial adjudication of this claim by the RO in February 
1997, it was impossible to provide notice of the VCAA before 
the initial adjudication in this case.  VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 
7-2004.  

In such circumstances, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has indicated that this 
timing defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  See 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  
Here, for the reasons detailed below, the Board finds that 
the veteran was provided with requisite VCAA notification by 
letters dated in March and October 2004.

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Both the March and October 2004 letters 
included a discussion of the requirements for the 
establishment of service connection, and indicated that VA 
would request any relevant records identified by the veteran.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this regard, 
the Board notes that the March and October 2004 letters 
informed the veteran that VA would request any relevant 
records he identified.  In addition, the March 2004 letter 
informed the veteran that VA would also provide a medical 
examination or get a medical opinion if they decided it was 
necessary to make a decision on his appeal.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  Both the March and October 2004 
letters indicated, in pertinent part, that the veteran should 
identify any relevant medical treatment he had received.  
Further, these letters requested that he complete any 
necessary release in order to obtain these records.  

Finally, VA must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this regard, the March 2004 letter 
informed the veteran that if he wished, he could contact the 
doctor or hospital himself and ask them to send VA his 
records.  Further, both letters stated that he should give VA 
enough information about his records so they could be 
requested, and that it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  These letters 
also informed the veteran that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency; 
i.e., this letter essentially informed the veteran that he 
should provide any evidence in his possession pertaining to 
the claim.  

The record also reflects that the July 2003 Board decision 
and remand included a discussion of the VCAA, to include VA's 
enhanced duty to assist.  This discussion provided additional 
notification to the veteran of the allocation of 
responsibilities between himself and VA in obtaining the 
evidence to substantiate his service connection claims.  

In short, any timing problems with respect to VCAA notice 
have been rectified by the issuance of subsequent VCAA 
letters, with the veteran being afforded amply opportunity to 
identify and/or to present evidence after the issuance of 
those letters.  The veteran and his representative have 
pointed to no harm arising from the mis-timing of VCAA 
notice. 

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

For the reasons stated below, the Board concludes that the 
veteran is entitled to a grant of service connection for his 
lumbar spine disability.  The Board is confident that in 
effectuating this grant, the RO will provide the necessary 
notification to address the potential disability rating(s) 
and effective date(s) for this disability in accord with 
Dingess/Hartman.  Similarly, regarding the other issues on 
appeal, the Board is confident that such notification will be 
provided to the veteran while these claims are on remand.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Moreover, he has 
actively participated in the processing of this case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Accordingly, there is no further duty to notify.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the veteran's lumbar spine claim has 
been identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, as well 
as post-service medical records to include the reports of 
multiple VA examinations.  The veteran has not otherwise 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claims, and was given the opportunity to present testimony at 
the November 1997 RO hearing and the February 2003 Board 
hearing.  See 38 C.F.R. § 3.103 (2005).  As noted in the 
Introduction, the veteran reported that he did not desire an 
additional hearing in this case.  Moreover, he was accorded 
multiple VA medical examinations in conjunction with this 
case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 

Finally, because the Board is granting the benefit sought on 
appeal, there is no possible harm to the veteran arising from 
any due process defects.  See Conway v. Principi, 353 F. 3d 
1369 (Fed. Cir. 2004) [the Veterans Claims Court shall "take 
due account of the rule of prejudicial error"].  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Analysis
 
The Board must engage in a two part analysis of this issue.  
First, did the veteran have a pre-existing back disability?  
If so, was it aggravated (as that term is used in the law and 
VA regulations) during or due to service?  See Wagner, supra. 

Presumption of soundness

With respect to the first part of the analysis, the existence 
of a pre-service disability, at the time of his July 1972 
induction examination, the veteran reported recurrent back 
pain, and the induction examiner noted that a letter 
referenced acute lumbosacral strain.  However, history 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); see also Gahman v. 
West, 13 Vet. App. 148, 150 (1999) [recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners];  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) [a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service]; Crowe v. Brown, 7 Vet. App. 238 (1995) 
[supporting medical evidence is needed to establish the 
presence of a preexisting condition].  This is of particular 
significance in this case because, even with the veteran's 
reported history of recurrent back pain, the spine was found 
to be normal on the induction examination.  Further, the 
induction examiner subsequently reported in October 1972 that 
the veteran had no disqualifying defects.  Consequently, the 
Board must conclude that a pre-existing lumbar spine 
disability was not noted on the veteran's induction 
examination.

The Board will now address whether there is clear and 
unmistakable evidence that a lumbar spine disability pre-
existed service.

After having carefully reviewed the evidentiary record, and 
for the reasons stated below, the Board concludes that even 
though the veteran's induction examination did not include a 
diagnosis of a lumbar spine disability, the evidence clearly 
and unmistakably demonstrates that such a disability pre-
existed service.  Medical records on file reflect that the 
veteran was treated for complaints of low back pain from 
September 1971 through August 1972.  In October 1972, A. G. 
K., M.D. (Dr. AGK), reported that the veteran had injured his 
back at work in July 1972 and again in an automobile accident 
in August 1972.  The impression was acute low back sprain, 
aggravated by a recent automobile accident.  Such evidence, 
coupled with the annotations on the enlistment physical 
examination in July 1972, clearly and unmistakably point to 
the existence of a disability, low back sprain, before the 
veteran's induction, with symptoms continuing to exist at the 
time of the enlistment examination.  Moreover, as already 
noted, the veteran has acknowledged that he injured his back 
prior to service, and he complained of ongoing back pain at 
the time of his enlistment.  

In view of the foregoing, the presumption of soundness has 
been rebutted by clear and unmistakable evidence of back 
injuries and low back sprain before service.  Thus, the Board 
now moves to the second part of the analysis, whether this 
disability was aggravated by the veteran's active military 
service.  

Aggravation of pre-existing disability

As noted above, when a pre-existing disability is not noted 
at the time of a veteran's entry into active service, VA must 
show by clear and unmistakable evidence that the disability 
was not aggravated by service.  See VAOPGCPREC 3-2003; see 
also Wagner, supra.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

Service medical records reflect treatment for complaints of 
low back pain during active service.  In October 1972, 
approximately two and a half weeks after his entry on active 
duty, the veteran complained of chronic low back pain.  In 
July 1973, he complained of a one year history of low back 
pain.  Records from this same month include an impression of 
low back strain.  The fact that medical treatment was 
required for low back problems during service does tend to 
indicate that the disability may have increased in severity.

The Board notes that veteran's spine was evaluated as normal 
on his July 1974 separation examination, and that he 
evidently expressed no complaints with respect to the back 
(unlike at the time of his enlistment physical examination).  
However, the Board also notes that post-service medical 
evidence shortly after service shows intermittent treatment 
for low back problems, much the same as in service.  For 
example, records indicate that the veteran received VA 
medical treatment for low back strain from April 1975 through 
July 1975.  

The medical records also show that the veteran sustained an 
intercurrent, work-related back injury in May 1980, and 
underwent a posterior laminectomy for a disc lesion at L5-S1 
on the right.  He also underwent spinal fusion from L4 to S1.  

The question of in-service aggravation, as well as the effect 
of the intercurrent, work-related back injury, has been the 
subject of several medical opinions.  A. K., III, M.D. 
acknowledged that the veteran had sustained a major back 
injury at work in May 1980.  However, Dr. A.K. also noted 
that the veteran's service medical records indicated 
"numerous low back injuries" which according to Dr. A.K. 
had resulted in degeneration and instability.  In addition, a 
November 2004 VA orthopedic examiner opined, in pertinent 
part, that from the veteran's history and claims folder it 
did appear that it was least as likely as not that the 
current low back disability was related to a service injury.  
In summary, the opinions of both Dr. A.K. and the November 
2004 VA orthopedic examiner reflect that the veteran's 
current lumbar spine disability is related to service.

Also of record is the report of a November 2004 VA neurologic 
examiner who stated that, from review of the medical record, 
it appeared that the veteran had had a longstanding chronic 
back pain since the early 1970s; that he did have one episode 
of lumbar strain in the military service, but no evidence of 
ongoing radiculopathy.  Moreover, the examiner opined that it 
appeared the subsequent industrial injuries in the 1980s 
"further exacerbated" the veteran's back problems, which 
resulted in further disability following the third lumbar 
surgery.  The VA neurologic examiner also stated that, from 
review of the records and neurologic exam, it appeared the 
veteran's disability was related to chronic pain, that there 
was no objective evidence of any nerve or spinal cord 
compression, and no evidence of cervical radiculopathy.  In 
addition, the neurologic examiner stated that the back strain 
incurred in service was not the etiology of the industrial 
accidents requiring spine surgery and ultimately spinal 
fusion in 1994.  

The record reflects that a VA medical opinion was promulgated 
in September 2005 based upon review of the veteran's claims 
file, apparently to resolve the conflicting opinions of the 
November 2004 VA examiners.  In pertinent part, the clinician 
who promulgated this opinion noted the findings of both 
examiners, and summarized their respective opinions regarding 
the etiology of the lumbar spine disability.  Based on all 
available information, the September 2005 VA clinician opined 
that the veteran's current back problems were less likely 
than not related to his military service.  The clinician 
noted that he agreed with the neurology assessment that the 
veteran's back problems and subsequent surgeries stem more 
from his industrial injuries which were not caused by the 
single episode of lumbar strain in the service.  

The fact that the clinicians who promulgated the November 
2004 VA neurological examination report and the September 
2005 VA medical opinion both apparently concluded that the 
intercurrent, work-related injury was not caused by the 
veteran's in-service low back problems is irrelevant 
regarding the issue of whether the pre-existing lumbar spine 
disability was aggravated by active service.  In fact, the 
November 2004 VA neurologic examiner indicates that the 
veteran had a chronic back disorder prior to the work-related 
injury in that he stated the injury "further exacerbated" 
the veteran's back problems.  This finding is further 
supported by the fact that the examiner acknowledged that the 
veteran had had a longstanding chronic back pain since the 
early 1970s.  Moreover, the September 2005 VA medical opinion 
appears to go more toward whether the current back disability 
was incurred in service, not whether a pre-existing 
disability was aggravated therein.

The Board notes that the medical evidence indicates that the 
not all of the veteran's current low back impairment is 
related to service; rather, there is medical evidence 
indicating that some of this impairment is due to the post-
service, work-related injury.  However, this goes toward what 
the appropriate disability rating would be under the VA 
Rating Schedule, not whether service connection is warranted 
in this case based upon in-service aggravation.  See 
38 C.F.R. § 4.22 (2005).  Rating the disability is not the 
Board's responsibility.

The Board also notes that no competent medical evidence is of 
record which finds that the in-service treatment for low back 
problems represented no more than temporary flare-ups of the 
underlying condition, or that any increase in severity was 
due to the natural progression of the disability.  See Davis, 
supra; see also 38 C.F.R. 
§ 3.306(a).

Although it is obvious that the record includes evidence that 
the pre-existing disability was not aggravated by service, VA 
has not overcome the "onerous" burden necessary to rebut the 
presumption of aggravation; that is, the evidence does not 
clearly and unmistakably reflect that the pre-existing lumbar 
spine disability was not aggravated by service.  See 
VAOPGCPREC 3-2003; see also Wagner, supra.  Consequently, 
service connection is warranted for the low back disability.  
The benefit sought on appeal is accordingly allowed.

ORDER

Entitlement to service connection for a lumbar spine 
disability is granted on the basis of aggravation of a pre-
existing disability.


REMAND

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the lumbar spine 
disability.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to the lumbar spine 
disability.

5.  Entitlement to service connection for a dorsal spine 
disability, claimed as secondary to the lumbar spine 
disability.

6.  Entitlement to service connection for residuals of a 
right wrist fracture, claimed as secondary to the lumbar 
spine disability and right knee disability.

As noted above, the veteran has contended that he developed 
disabilities of the cervical spine, dorsal spine, and both 
knees as a result of his lumbar spine disability.  He has 
also contended that the lumbar spine and right knee 
disabilities caused him to fall in 1985, fracturing his right 
wrist.

To establish service connection on a secondary basis, there 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board acknowledges that first requirement for direct 
service connection,  medical evidence of a current 
disability, is satisfied; the competent medical evidence 
reflects the veteran does currently have the claimed 
disabilities of the right wrist, cervical spine, and the 
knees.  

For the reasons stated above, the Board has determined that 
the veteran is entitled to a grant of service connection for 
his lumbar spine disability.  Accordingly, the second 
requirement for secondary service connection, which was 
heretofore lacking, is satisfied in this case.

With respect to the third element, medical nexus evidence, 
the November 2004 VA orthopedic examiner noted that the 
veteran asserted that this ambulatory pattern had been 
altered because of his back, and had caused secondary 
problems with his cervical spine, feet, knees, and wrist.  It 
was also noted that the veteran reported he fell on some 
stairs in 1985, broke his right wrist and had some metacarpal 
fractures in his right wrist, and felt that he may have 
stumbled on the stairs because of the back.  

Despite the detail provided by the examiner, the Board finds 
that the November 2004 VA opinion is not sufficient to 
resolve the secondary service connection claims.  For 
example, the examiner did not specifically find that the 
cervical spine, dorsal spine, left knee, and right wrist 
disabilities were unrelated to the lumbar spine disability.  
Moreover, the examiner did not offer any rationale in support 
of his conclusion that it was less likely not that these 
disabilities were service connected.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].

In view of the foregoing, the Board finds that a new medical 
examination is necessary in order to address whether the 
veteran's current disabilities of both knees, cervical spine, 
dorsal spine, and right wrist developed secondary to his now 
service-connected low back disability.

7.  Entitlement to service connection for a chronic sinus 
disorder.

Turning to the sinus disorder claim, the Board notes that in 
Stegall v West, 11 Vet. App. 268, 271 (1998), the Court held 
that "a remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  

In the July 2003 remand, the Board noted, with respect to the 
sinus disorder claim, that there was both in-service and 
post-service treatment for such problems.  

The Board remanded the veteran's sinus claim, in part, for 
him to undergo an otolaryngology examination to determine the 
nature, extent, and etiology of any ear, nose, or throat 
disability found to be present.  The claims folder was to be 
made available for the examiner for review, and the examiner 
was to verify that the claims folder had, in fact, been 
reviewed.  Further, if the veteran was found to have a sinus 
disorder, the examiner was to render an opinion as to whether 
it was at least as likely as not the result of or related to 
the veteran's sinus complaints and sinusitis in service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002), in which VA was 
required to obtain a nexus opinion when there was evidence of 
disease in service and competent evidence of a current 
disability

The veteran was subsequently accorded examinations in 
November 2004 and December 2005, both of which resulted in an 
impression of allergic rhinitis.  However, the November 2004 
examiner did not indicate that the claims folder had been 
reviewed, nor was an etiological opinion provided.  While the 
December 2005 examiner indicated that the November 2004 
examination had been reviewed, again there was no indication 
that the claims folder had been reviewed.  The December 2005 
examiner reported that it was "hard to state" that the 
allergic rhinitis was related to service, and that it could 
have developed recently.

Because neither examiner indicated that the claims folder was 
reviewed, nor did either examiner provide an etiological 
opinion consistent with the Board's instructions, the Board 
concludes that the prior remand directives have not been 
satisfied.  Therefore, another remand is required to comply 
with the holding of Stegall.

For the reasons stated above, these issues are REMANDED to 
the Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of his bilateral 
knee, cervical spine, dorsal spine, and 
right wrist disabilities.  The claims 
folder must be made available to the 
examiner for review; the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  Following 
examination of the veteran, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that these 
disabilities developed secondary to the 
veteran's service-connected lumbar spine 
disability.  In particular, in regard to 
the right wrist claim, the examiner must 
indicate whether it is at least as likely 
as not that the medical records indicate 
that the severity of the veteran's low 
back problems were sufficient to cause 
the fall in which he fracture the right 
wrist.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent, and etiology of any ear, nose, or 
throat disability found to be present.  
The claims folder must be made available 
to the examiner for review; the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If the veteran 
is found to have a sinus disorder, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) the 
result of or related to the veteran's 
sinus complaints in service.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

3.  After completing any additional 
development deemed necessary, VBA should 
readjudicate the issues remaining on 
appeal.

If the benefits requested on appeal remain denied, the 
veteran his representative should be furnished a Supplemental 
Statement of the Case (SSOC) and be allowed an appropriate 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


